               Case 3:20-mc-00945 Document 1 Filed 08/24/20 PageID.1 Page 1 of 3


AO ~51 (Re\'. 12 12) C'krk ·s Certification   or a Judgme111 10 be Registered in Another Di,1ric1

                                           UNITED STATES DISTRICT COURT
                                                                                for the
                                                                        District of Oregon

               ADI ACQUISITION CO., LLC
                                                                                                                   20 MC0945
                             Plai11111J
                                 V.                                                                 Civil Action No. 3:18-cv-01871-HZ
                  THEODORE L. VALLAS
                            De.fe11da111



         CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


           I certify that the attached judgment is a copy of a judgment entered by this court on rda1e1 _ _0_7_!2_0_!_20_2_0_ _

        J also certify that. as appears from this court's records, no motion li sted in Fed. R. App. P. 4(a)(4)(A) is pending
before this court. the time for appeal has expired. and no appeal has been filed or. if one was filed. it is no longer
pending.


 Date:    _g_Ji-_cz_~ ?0
    Case 3:20-mc-00945 Document 1 Filed 08/24/20 PageID.2 Page 2 of 3
            Case 3:18-cv-01871-HZ      Document 80       Filed 07/20/20      Page 1 of 2




                         IN THE UN ITED STATES DlSTRICT COURT

                               FOR THE DISTRICT OF OREGON




ADI ACQUISITION CO., LLC,                            No. 3: 18-cv-0 187 1-HZ

                       Plaintiff,                    JUDGMENT

       v.

THEODORE L. VALLAS,


                       Defendant.

HERNANDEZ, District Judge:

       Pursuant to the Court's Findings of Fact and Conclusions of Law [ECF 73] entered after a

bench trial on June IO and 11 , 2020, judgment is hereby entered fo r Plaintiff and against

Defendant.

       Plaintiff is awarded: (i) damages in the amount of $2,456,095.45 as of January 31, 2020;

(ii) damages in the amount of $99,727.32 as of May 3 I, 2020, as established at trial by Pla intiffs

Updated Exhibit 29; (iii) damages in the amount of $840.27 per day for interest accrued from

June 1, 2020 through entry of this judgment; (iv) post-judgment interest at a rate equal to the




I - JUDGMENT
    Case 3:20-mc-00945 Document 1 Filed 08/24/20 PageID.3 Page 3 of 3
       Case 3:18-cv-01871-HZ Document 80 Filed 07/20/20 Page 2 of 2




weekly average I-year constant maturity Treasury yield, as published by the Board of Governors

of the Federal Reserve System for the calendar week preceding the date of the Judgment; (v)

attorney fees in the amount of $55,506.60 and costs in the amount of $2,003.27 as of December

31, 2019; and (vi) attorney fees and costs incurred after January 1, 2020, as shall be determined

by the Court upon Plaintifrs motion pursuant to Fed. R. Civ. P. 54(d) and granted pursuant to a

supplemental judgment.



       DATED:- - - -July 20, 2020
                     --------



                                                     MACO A.ERNAEZ
                                                     United States District Judge




2-JUDGMENT
